Case 2:19-cv-05449-JAK-JPR Document 71 Filed 01/02/20 Page 1 of 3 Page ID #:2310


   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   SOUNDGARDEN, a Partnership;                )   CASE NO. 2:19−cv−05449 JAK
       TOM WHALLEY, as Trustee of the             )   (JPRx)
  12   Afeni Shakur Trust; JANE PETTY;            )
       STEVE EARLE, individually and on           )   ORDER RE STIPULATION RE:
  13   behalf of all others similarly situated,   )   DEADLINES FOR SECOND
                                                  )   AMENDED COMPLAINT AND
  14                Plaintiffs,                   )
                                                  )   CLASS CERTIFICATION MOTION
  15          vs.                                 )   (DKT. 69) / AMENDED
                                                  )   SCHEDULING ORDER
  16   UMG RECORDINGS, INC., a                    )
       Delaware corporation,                      )
  17                                              )
                    Defendant.                    )
  18                                              )
                                                  )
  19                                              )
                                                  )
  20                                              )
  21

  22           Based on a review of the Stipulation re: Deadlines for Second Amended
  23   Complaint and Class Certification Motion (the “Stipulation” (Dkt. 69)), sufficient
  24   good cause has been shown for the requested relief. Therefore, the Stipulation is
  25   GRANTED. The Scheduling Order is amended as follows:
  26

  27
       Event                              Current Date        Amended Date
       Last day to amend or add           December 20, 2019   Vacated; provided,
  28   parties                                                however, that a new date
                                                              shall be set for 21 days
                                                  1
Case 2:19-cv-05449-JAK-JPR Document 71 Filed 01/02/20 Page 2 of 3 Page ID #:2311


   1                                                        after the date on which a
   2                                                        ruling issues on the
                                                            pending Motion to Dismiss
   3                                                        Plaintiffs’ First Amended
   4                                                        Class Action Complaint
                                                            (Dkt. 36)
   5

   6   Last day to file motion for      January 17, 2020    March 31, 2020
       class certification
   7

   8   Last day to file opposition to                       April 21, 2020
       motion for class certification
   9

  10   Last day to file reply in                            May 5, 2020
       support of motion for class
  11
       certification
  12
       Hearing on motion for class                          June 15, 2020 at 8:30 a.m.
  13
       certification
  14
       Non-Expert Discovery Cut-        September 14, 2020 September 14, 2020
  15
       Off
  16
       Initial Expert Disclosures       September 28, 2020 September 28, 2020
  17

  18   Rebuttal Expert Disclosures      October 19, 2020    October 19, 2020
  19
       Last day to participate in       October 23, 2020    October 23, 2020
  20   settlement conference /
  21   mediation

  22   Last day to file notice of       October 30, 2020    October 30, 2020
  23   settlement / joint report re
       settlement
  24

  25   Post-Mediation Status            November 9, 2020    November 9, 2020 at 11:30
       Conference                       at 11:30 a.m.       a.m.
  26

  27   Last Day to File All Motions     November 23, 2020   November 23, 2020
       (including discovery motions)
  28


                                               2
Case 2:19-cv-05449-JAK-JPR Document 71 Filed 01/02/20 Page 3 of 3 Page ID #:2312


   1   As stated in the previous scheduling order, this schedule is without prejudice to a
   2   further review based on the outcome of the pending motion to dismiss. Dkt. 41. The
   3   Stipulation is granted without prejudice to either party or both parties seeking
   4   modifications of the scheduling order for good cause shown.
   5         IT IS SO ORDERED.
   6

   7   Dated: January 2, 2020         __________________________________
                                      JOHN A. KRONSTADT
   8                                  UNITED STATES DISTRICT JUDGE
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                               3
